IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2411 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 144 DB 2016
                                :
           v.                   :            Attorney Registration No. 70521
                                :
KEITH HALL BARKLEY,             :            (Philadelphia)
                                :
                Respondent      :


                                       ORDER


PER CURIAM


      AND NOW, this 14th day of November, 2017, upon consideration of the Report

and Recommendations of the Disciplinary Board, Keith Hall Barkley is suspended from

the Bar of this Commonwealth for a period of two years, and he shall comply with all the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).